Judge Owsley
delivered the opinion of the court.
Upon the principle recognized by this court in the case of Kendal and al. against Slaughter, decided at the fall term 1818, it follows, that no provision, either of the compact with the state of Virginia, or the constitution of this slate, or that of’the United St.ates, is contravened by the passage of the act of 1808, concerning the limitations of actions in relation to land claims derived from the laws of Virginia.
The.plea of Fox, therefore, as it contains ail material averments necessary to bring his case -within the provisions of that act, was properly sustained, and upon overruling Clay’s demurrer to the plea, the court correctly rendered judgment in bar of his action.
•The judgment must be affirmed with cost.